Case 1:15-cr-00410-LAK Document 158 Filed 12/29/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

~ TESA. SEAS iam a ea Ge RR EE eee epee ME WS gee x
UNITED STATES OF AMERICA,
-against- [5-cr-0410 (LAK)
STEPHEN ADAMS,
Defendant.
7 TSS EUR Se eae cere a I BE ce ee eee ees aye hE x

LEwIs A. KAPLAN, District Judge.

On June 9, 2020, I denied defendant’s motion for compassionate release. | now have
before me his recently filed motion for reconsideration of that ruling.

The principal fact that has changed since June is that defendant claims that he has
contracted COVID-19. The facts remain, however, that he is in his early 30's and does not claim
that he is suffering from any of the comorbidity conditions that might place him at special risk of
an especially adverse outcome. While his concern is understandable, I am not persuaded that there
are compelling and extraordinary reasons supporting his early release. Even if there were, the
Section 3553 factors to which I referred in the June 9 decision would outweigh them.

The motion (dkt 157) is denied.
The Clerk shall mail a copy of this order to the defendant.

SO ORDERED.

Dated: December 29, 2020 if. (,.

Levis Kaplan
United Statés District Judge

 
